United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rockford, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0840
Issued: October 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 13, 2019 appellant filed a timely appeal from a January 22, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral knee
conditions causally related to the accepted factors her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 22, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id

FACTUAL HISTORY
On October 23, 2018 appellant, then a 49-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral knee pain due to factors of her
federal employment, including walking. She noted that she first became aware of her condition
and realized its relation to her federal employment on January 1, 2017.
In a June 27, 2017 progress note, Dr. David J. Dansdill, a Board-certified internist and
rheumatologist, noted that appellant was seen for arthralgia and that she provided a history of
bilateral knee pain for the past four months. He noted that she was a mail carrier and that her job
duties required prolonged walking and standing. Physical examination of appellant’s knees
revealed no tenderness and no palpable effusion. X-rays were reviewed which revealed moderate
bilateral medial joint space narrowing. Dr. Dansdill diagnosed bilateral knee osteoarthritis.
Dr. Dansdill, in a November 1, 2017 progress note, reported that, two months prior,
appellant had been diagnosed with phlebitis. He noted that she believed that her knee pain was
aggravated by her employment duties which included ascending and descending stairs, rising from
a seated position, and walking. Diagnoses included bilateral primary knee osteoarthritis.
In a March 13, 2018 progress note, Dr. Dansdill reported that appellant was seen for a
follow up of her rheumatoid arthritis and bilateral knee arthritis. He related that her pain had not
improved and her physical examination findings remained unchanged. Dr. Dansdill diagnosed
multiple sites of other specified rheumatoid arthritis and bilateral knee osteoarthritis. In a progress
note dated March 20, 2018, he diagnosed bilateral knee osteoarthritis and noted treatment
provided.
Dr. Ankur M. Chhadia, a Board-certified orthopedic surgeon, in a report dated
September 21, 2018, noted that appellant was seen for complaints of bilateral knee pain which
began in or around December 2016. Appellant attributed her pain to repetitive walking, bending,
stooping, twisting, pulling, and pushing required by her letter carrier duties which she had
performed for the last five years. Physical examination findings were detailed and September 21,
2018 x-rays were reviewed. Diagnoses included bilateral knee osteoarthritis.
In a September 21, 2018 work-duty status report, Dr. Chhadia diagnosed bilateral knee
osteoarthritis and indicated that appellant could return to work without restrictions.
In a September 26, 2018 report, Dr. Chhadia continued to diagnose bilateral knee
osteoarthritis. He reported that appellant had symptoms of moderate and frequent bilateral knee
pain. Examination findings included positive tenderness on palpation of both knees, mild swelling,
and an antalgic gait. A review of appellant’s September 21, 2018 x-ray revealed severe bilateral
knee joint space narrowing with bone-on-bone arthritis. Dr. Chhadia again noted that she had been
employed as a letter carrier for five years, which required carrying heavy loads on a repetitive
basis and repetitive walking, stooping, climbing, bending, twisting, pushing, and pulling. He
opined that appellant’s bilateral knee osteoarthritis had been aggravated and had become
symptomatic due to the frequency and duration of the “loading” effects on her knees due to her
occupational factors and because her underlying knee condition was stable and made symptomatic
at a relatively younger age secondary to her work duties.

2

In a November 14, 2018 development letter, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It advised regarding the medical and factual
evidence required to establish her claim and afforded her 30 days to submit the requested evidence.
In response to OWCP’s request, appellant submitted reports dated October 17 and
November 30, 2018 from Dr. Chhadia. These reports contained a history of illness, examination
findings, and diagnoses, which were unchanged from the September 26, 2018 report. In a
December 2, 2018 report, Dr. Chhadia reiterated findings and opinions set forth in his
September 26, 2018 report.
By decision dated January 22, 2019, OWCP denied appellant’s claim finding that she had
not met her burden of proof to establish that her diagnosed bilateral knee conditions had been
caused or aggravated by the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease. 5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed;6 and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant. 7
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by

3

Supra note 1.

4

C.H., Docket No. 19-0409 (issued August 5, 2019); F.M., Docket No. 18-1793 (issued April 24, 2019); Elaine
Pendleton, 40 ECAB 1143 (1989).
5

C.H., id.; F.M., id.; Delores C. Ellyett, 41 ECAB 992 (1990).

6

F.M., id; L.E., Docket No. 18-1138 (issued February 1, 2019); Michael R. Shaffer, 55 ECAB 386 (2004).

7

L.E., id.; Beverly A. Spencer, 55 ECAB 501 (2004).

3

medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee. 8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish bilateral knee
conditions causally related to the accepted factors her federal employment. 9
Dr. Chhadia, in reports dated September 26 and December 2, 2018, diagnosed severe
bilateral knee osteoarthritis, which he opined was aggravated by appellant’s employment duties,
which required carrying heavy loads on a repetitive basis, stooping, bending, twisting, pushing,
and pulling, and which caused “loading” on her knees. The Board finds that he provided a firm
medical diagnosis, but failed to provide a detailed explanation relative to causal relationship.
While Dr. Chhadia identified the specific employment factors alleged by appellant, he did not
provide a physiological explanation as to how those activities either caused or contributed to her
diagnosed right knee condition. 10 In addition, he concluded that her underlying knee condition
was stable and made symptomatic at a relatively younger age secondary to her work duties. The
Board has held that an opinion that a condition is causally related to an employment injury because
the employee was asymptomatic before the injury is insufficient, without supporting rationale, to
support causal relationship. 11 Thus, the Board finds that these reports from Dr. Chhadia’s lacked
the specificity and detailed rationale needed to establish that appellant’s employment factors
caused or aggravated her bilateral knee osteoarthritis. 12
OWCP also received progress notes dated September 21, October 17, and November 30,
2018 and, a September 21, 2018 work status report from Dr. Chhadia in which he diagnosed
bilateral knee osteoarthritis. None of these reports, however, offered a medical opinion regarding
causal relationship. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.13
Similarly, OWCP received progress notes dated June 27, 2017 to March 20, 2018 from
Dr. Dansdill which diagnosed bilateral knee osteoarthritis. While Dr. Dansdill noted that
appellant’s employment duties required prolonged walking and standing, he offered no opinion
regarding causal relationship between her diagnosed condition and the accepted factors of his

8

M.S., Docket 19-0189 (issued May 14, 2019); L.T., Docket No, 18-1603 (issued February 21, 2019).

9

C.C., Docket No. 19-0442 (issued July 22, 2019); T.S., Docket No. 17-1709 (issued May 7, 2018).

10

C.C., id.; D.F., Docket No. 19-0067 (issued May 3, 2019).

11

See M.M., Docket No. 18-1522 (issued April 22, 2019); K.P., Docket No. 17-1145 (issued November 15, 2017).

12

J.B., Docket No. 18-1006 (issued May 3, 2019); S.R., Docket No. 12-1098 (issued September 19, 2012).

13
See C.C., supra note 9; L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued
July 6, 2018).

4

federal employment.14 His reports are therefore also of no probative value and are insufficient to
establish her claim.15
The Board finds that the record lacks rationalized medical evidence establishing causal
relationship between the implicated job duties and appellant’s diagnosed bilateral knee
osteoarthritis condition.16 Thus, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish bilateral knee
conditions causally related to the accepted factors her federal employment.

14

Id.

15

Id.

16

J.K., Docket No. 19 0095 (issued June 18, 2019); L.E., supra note 6;

5

ORDER
IT IS HEREBY ORDERED THAT the January 22, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 2, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

